Citation Nr: 1243560	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-06 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the feet.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the hands.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970 in the Navy.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision rendered by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2012, the Veteran was scheduled to testify at a hearing at the RO before a Veterans Law Judge.  He failed to report to the hearing and, thus, his hearing request is considered withdrawn.  

Finally, the Board notes that the Veteran was represented by a private attorney.  However, in April 2011, subsequent to the certification of the appeal to the Board, the attorney submitted a letter stating that she was withdrawing her appearance as the Veteran's representative.  In September 2012, the Board sent the attorney a letter notifying her of the requirement to show good cause for a motion to withdraw representation.  See 38 C.F.R. § 20.608 (2012)(Requiring that a representative show good cause in any motion to withdraw representation.)  In November 2012, the attorney submitted a copy of a letter from the Veteran to the private attorney in which he requested that the attorney no longer represent him in his appeal.  Here, the Board will honor the Veteran's request.  Accordingly, the motion for withdraw is granted.  The Veteran's former attorney will be notified of such ruling under separate cover.  

The issues of entitlement to service connection for diabetes mellitus and peripheral neuropathy affecting the feet and hands are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  In a March 2003 decision, the RO denied entitlement to service connection for diabetes mellitus and peripheral neuropathy.  The Veteran was notified of that decision but did not initiate an appeal.  

2.  Evidence received since the March 2003 RO decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for diabetes mellitus and peripheral neuropathy affecting the feet and the hands.  


CONCLUSIONS OF LAW

1.  The March 2003 decision that denied entitlement to service connection for diabetes mellitus and peripheral neuropathy is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2012).  

2.  The criteria to reopen the claim of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2012).   

3.  The criteria to reopen the claim of entitlement to service connection for peripheral neuropathy of the feet have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2012).   

4.  The criteria to reopen the claim of entitlement to service connection for peripheral neuropathy of the hands have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2012).   




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Here, the appellant was provided general notice concerning the criteria for service connection in an April 2009 letter.  Moreover, the letter advised him of the criteria to reopen claims based on the submission of new and material evidence.  He was also advised, generally, of the basis of the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  

In the decision herein the Board finds that new and material evidence has been submitted sufficient to reopen the claims of entitlement to service connection for diabetes mellitus and peripheral neuropathy affecting the feet and hands.  Therefore, a full discussion of whether VA met these duties is not needed, as no prejudice can flow to the Appellant from such error with respect to the claims.  Assistance deficiencies with respect to the underlying claims will be discussed in the REMAND section below.

II.  Background and Analysis

In December 2002, the Veteran filed a claim seeking entitlement to service connection for diabetes mellitus and peripheral neuropathy related to Agent Orange exposure.  Submitted with the claim were various VA and private outpatient treatment records.  They revealed a diagnosis of diabetes mellitus with secondary peripheral neuropathy, with the initial onset in late 2000.  The RO obtained a copy of his service treatment records and service personnel records.  His service personnel records documented his Navy service, including service aboard the U.S.S. Princeton and the U.S.S. Denver.  In a March 2003 decision, the RO denied the claim.  In doing so, the RO found no evidence of treatment for diabetes mellitus or peripheral neuropathy in service.  In addition, it found no evidence that the Veteran had active military service in Vietnam.  The Veteran was notified of the decision that same month but did not initiate an appeal.  As such, the March 2003 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

In addition, during the one-year period following the RO decision, no evidence, let alone any new and material evidence, was received requiring readjudication of the claims.  See Bond v. Shinseki, 659 F.3d 1362 (2011)(holding that VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.).  

The current claims were initiated in April 2009.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

The Court further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In deciding whether to reopen a claim, VA is required to first review for its newness and materiality the evidence submitted by a claimant since the last final disallowance of a claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). Evidence received after the last final disallowance is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, since the last final denial of the claims, the Veteran has submitted significant information concerning his U.S. Navy service which suggests, but does not verify, his service on land in Vietnam.  For instance, he testified that he served on two ships, the U.S.S. Princeton, from February 1967 to December 1969, and the U.S.S. Denver (LPD - 9), from January 1970 to October 1970.  Regarding service on the Princeton, he stated:

I think I remember us running mail runs as a Boat Coxswain...I and I'm pretty sure that we made mail runs to the shore where we took postal people to the shore and let them off, they would get mail and we'd bring it back and take it back...and this was when we was anchored, so that's what I remember about that.

As for his service aboard the U.S.S. Denver, he testified that the ship docked in DaNang for between one to three days and repeatedly anchored in the harbor.  He estimated that the docking occurred in the first six months of service on the Denver.  

He also submitted histories of the vessels.  One history indicates that the Denver "made at least four trips out of DaNang."  

Moreover, the Veteran submitted photographs which purportedly show the Denver unloading cargo in Vietnam.  It appears, however, that the Veteran photocopied the photographs from a yearbook.  In addition, the Veteran submitted old letters which describe his time in the Navy and include references to Vietnam.  They do not, however, describe any experiences at a dock or on land in Vietnam.  

This evidence is new and was not presented at the time of the prior final denials.  In addition, this evidence is material to the claims as it suggests the Veteran's service in Vietnam.  If verified, the evidence would support his claim for service connection on a presumptive basis.  See 38 C.F.R. § 3.307.  While the evidence is sufficient to reopen the claim, the Board finds that additional development is required prior to adjudicating the claim on the merits.  Such development is set forth in the Remand section below.  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for diabetes mellitus is reopened and, to this extent, the appeal is granted.  

New and material evidence having been presented, the claim of entitlement to service connection for peripheral neuropathy of the feet is reopened and, to this extent, the appeal is granted.  

New and material evidence having been presented, the claim of entitlement to service connection for peripheral neuropathy of the hands is reopened and, to this extent, the appeal is granted.  


REMAND

As an initial matter the Board notes that, service in the Republic of Vietnam has been interpreted as requiring a veteran to have set foot on land in the Republic of Vietnam rather than mere shipboard service in offshore waters.  Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008)(finding foot-on-land rule to be permissible statutory interpretation); see also 38 U.S.C.A. 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Service onboard a "blue water" Navy vessel off the coast of Vietnam is not sufficient to establish presumptive exposure to Agent Orange.  Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008).  

The Board finds that VA should undertake additional efforts in an attempt to verify the Veteran's service in Vietnam.  As noted, the Veteran claims to have docked and set foot in Vietnam.  

In the wake of the Haas court cases and the resulting claims, VA's concern for the issues related to herbicide exposure claims from U.S. Navy Veterans resulted in a need to clarify current claims processing policies and procedures in order to assist this group of Veterans in an equitable and consistent manner.  As a result, VA has issued guidance by providing some background information on the service of these Veterans to assist in developing and adjudicating these claims.  See Training Letter 10-06, Veterans of the Vietnam Era (dated Sept. 9, 2010).  In pertinent part, in order for the presumption of exposure to herbicides to be extended to a blue water Navy Veteran, development must provide evidence that the Veteran docked to the shore or a pier.  Here, there is no indication that VA attempted to obtain or otherwise account for the deck logs of the U.S.S. Princeton or Denver for the periods that the ships were located off shore of Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify a 60-day time frame to support his allegation that he docked and went ashore in Vietnam.  

2.  Thereafter, after receiving the Veteran's response, request verification from the U. S. Army Joint Services Records Research Center (JSSRC).  Specifically, the request should be made for ship histories and deck logs for the U.S.S. Princeton for the period from February 1967 to December 1969 and the U.S.S. Denver for the period from January 1970 to October 1970.  See M21-1MR. IV.ii.1.H.28.h.  

3.  Thereafter, make a determination relating to whether the Veteran had qualifying service in Vietnam for the purposes of presumption of exposure to herbicides.  All records and/or responses received should be associated with the claims file.  

4.  Thereafter, the RO/AMC must review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


